                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DAVID HICKS, individually and                                                           PLAINTIFF
on behalf of all others similarly situated

v.                                    No. 4:17CV00330 JLH

FRITO-LAY, INC.; and
ROLLING FRITO-LAY SALES, LP                                                         DEFENDANTS

                                             ORDER

       The parties have filed a joint motion for approval of the FLSA release and to dismiss the

complaint with prejudice. They have also provided a copy of the settlement agreement under seal,

and the Court has reviewed it. The settlement agreement is the product of contested litigation and

is a fair and reasonable resolution of the bonafide dispute between the parties. The joint motion for

approval of the release is therefore GRANTED. Document #22. The Court hereby approves the

settlement agreement.

       The complaint of David Hicks is hereby dismissed with prejudice. The Court retains

complete jurisdiction for thirty (30) days to vacate this Order and to reopen the action if it is

satisfactorily shown that settlement has not been completed and further litigation is necessary.

       IT IS SO ORDERED this 11th day of February, 2019.




                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE
